Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
                                          Status of the Claims
Claims 1 and 13-24 of Dae Yon LEE et al., 16/098,748 filed on (Nov. 2, 2018) are pending and subject to first action on the merits.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on 11/05/2018, 04/16/2019, 12/21/2020 and 04/28/2021 respectively is acknowledged and considered and made of record.   A signed copy of each 1449 is attached herewith.  

Response to Restriction
Applicant’s election without traverse of species of compounds (6.1) 
    PNG
    media_image1.png
    77
    209
    media_image1.png
    Greyscale
 in the reply filed on 04/28/2021 is acknowledged.  
In view of applicant’s election of compound (6.1) species, X is limited to carbon and Y is limited to nitrogen, forming a pyrimidine core.  The elected species is known in the art as noted in column 27, of 10,961,242 
    PNG
    media_image2.png
    81
    246
    media_image2.png
    Greyscale
and claim 8 of ‘242’.
Pursuant to the Election of Species Requirement, Applicant respectively elected without traverse, the compound depicted in the Reply for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Claims 1 and 13-24 read on the elected species.  Applicant’s elected species was searched, and art was found comprising the cores of (formula (I).  
The instant claims were not searched with respect to compounds not comprising the pyrimidine core of the elected species.  MPEP § 803.02.  See MPEP § 803.02 (III)(A) (“[t]he prior art search will not be extended unnecessarily to cover all nonelected not be extended beyond a proper Markush grouping”).  See discussion below in the section entitled “Claim Rejections – Improper Markush Grouping”, with respect to proper Markush groupings. The claims cannot be fully searched because the targeting pyrimidine is structurally undefined.  The restriction requirement is made FINAL.  

Claim Rejections – Improper Markush Grouping

Claims 1 and 13-24 are rejected on the judicially created basis that they are directed to an improper Markush grouping of alternatives. MPEP § 706.03(y); MPEP § 803.02.  

A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).  

A claim contains an improper Markush grouping if: (1) the species of the Markush group do not share a ‘single structural similarity’; or (2) the species do not share a common utility.  MPEP § 803.02 (9th ed.); 76 Federal Register 7162-7175 (2011) (see page 7166); see also, In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300 (CCPA 1980) (holding that unity of invention exists where compounds included within a Markush group (1) share a common utility; and (2) share a substantial structural feature essential to that utility); Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984); MPEP § 706.03(y); MPEP § 803.02 (9th Ed.).  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class. 76 Federal Register at 7166 (2011). Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent. Id.  See In re Harnisch, Ex parte Dams, and Ex parte Hozumi set forth in the MPEP and a review of these cases themselves (see MPEP § 706.03(y)(II)(B))

The Markush grouping of claims 1 and 13-24 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use that flows from that substantial structural feature because instant variables A, L, Q, R, X and Y are defined generically and its use to treat vastly unrelated diseases or disorders as recited in the claims by inhibiting the activity of autotoxin enzyme.  As such, compounds and diseases falling within the subject claims do not share a single 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Although not a basis for rejection, a consequence is that the scope of the instant claims cannot be fully searched because it cannot be determined by the tools available to the Office what the permutations and combinations are.  
Pursuant to the Federal Register guidelines (cited above) this ‘‘improper Markush grouping’’ rejection will be maintained until the claim is amended to include only the species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).  706.03(y)(III).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Indefinite Markush Claim

A Markush group that encompasses a massive number of distinct alternative species may be indefinite under § 112(b) if one skilled in the art cannot determine the metes and bounds of the claim due to an inability to envision all of the members of the Markush group. In such a circumstance, an examiner may reject the claim for indefiniteness under § 112(b).  MPEP § 2173.05(h); 76 Federal Register 7162-7175 (2011).

Claims 1 and 13-24 are rejected on the grounds that the claims encompass Markush groups, the structural limitations of which are so generic that one of skill in the art cannot envision the full claim scope because the claimed use of the compounds is structurally undefined See instant specification.  Although not a basis for the rejection, the generic and multiple Markush groups prevent comprehensive searching using search tools available to the Office.  Because of the lack of structural definition within the subject claims, and the fact that one of skill cannot determine the structural limitations of the compounds and its use as an autotoxin inhibitor.   

 The specification does not provide adequate standard for ascertaining the requisite degree, thus, the skilled artisan would not be reasonably apprised of the metes and bounds of the invention.  Also given the unpredictability of chemical systems, not all compounds would be considered viable compounds to inhibit the activity of any enzyme because of stearic effects or hindrance.  There is no clear statement as to the intended scope of the claim.  
Additionally, the definition of R in claim 1 and claims depended therefrom are defined among others as C6-C12arC1-C10 alkyl.  Such definition is not discernible.  Furthermore, the phrase “also may be” is not a term of art.  Correction is required.  The 

                                             Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).     

Non-Statutory Rejection over US Patent No. 10,961,242 

    PNG
    media_image3.png
    87
    162
    media_image3.png
    Greyscale
 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 20 of U.S. Patent No. 10,961,242
    PNG
    media_image3.png
    87
    162
    media_image3.png
    Greyscale
. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 1 and 13-24 disclose the above compound and its use to treat disorders such as to treat kidney disease.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to inhibiting the activity of autotoxin disorders or disease state similar to the conflicting claims for the same reasons.  Claim 18 of the US patent is drawn to the use of compounds of instant claim 1 mediated disorders such as the treatment of kidney disease or pulmonary fibrosis or macular edema.    
Terminal Disclaimer
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/EBENEZER O SACKEY/Examiner, Art Unit 1624                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635